FILED
                            NOT FOR PUBLICATION                               OCT 22 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


THOMAS GLENN; PATSY McKINNEY,                     No. 13-35764

               Plaintiffs - Appellants,           D.C. No. 3:11-cv-00402-MO

 v.
                                                  MEMORANDUM*
CITY OF PORTLAND,

               Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Thomas Glenn and Patsy McKinney (“Appellants”) appeal pro se from the

district court’s judgment in favor of the City of Portland following a jury trial in

their 42 U.S.C. § 1983 action alleging constitutional and state law claims relating

to the police’s warrantless entry into their home. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion challenges for cause, Hard v.

Burlington N. R. Co., 870 F.2d 1454, 1460 (9th Cir. 1989), and for manifest error a

trial court’s findings of juror impartiality, Skilling v. United States, 561 U.S. 358,

396 (2010). We affirm.

      The district court did not abuse its discretion in denying Appellants’ request

to excuse Juror No. 6 for cause. Although Juror No. 6 had a friend in law

enforcement, he “confirmed his ability to judge the case fairly.” Image Tech.

Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1220 (9th Cir. 1997) (a party

“can only succeed on a challenge for cause by showing that [a juror] was actually

biased”); cf. Tinsley v. Borg, 895 F.2d 520, 529 (9th Cir. 1990) (jurors are not

presumed to be biased solely because they are in law enforcement). Further, any

error was harmless because Juror No. 6 did not sit on the jury.

      The district court did not clearly err by denying Appellants’ challenge under

Batson v. Kentucky, 476 U.S. 79 (1986) to Juror No. 2 because the City proffered a

race-neutral reason for its peremptory challenge and Appellants failed to show

purposeful discrimination. See SmithKline Beecham Corp. v. Abbott Labs., 740

F.3d 471, 476 (9th Cir. 2014) (setting forth three-part test under Batson); Johnson

v. Campbell, 92 F.3d 951, 953 (9th Cir. 1996) (standard of review). Moreover, the

City was entitled to use its peremptory challenges to remove any jurors who had


                                            2                                    13-35764
witnessed excessive force by the police. See Alaska Rent-A-Car, Inc. v. Avis

Budget Grp., Inc., 738 F.3d 960, 966 (9th Cir. 2013) (a party is entitled to

peremptory challenges unless they are exercised in a manner violative of Batson).

         We reject Glenn’s contention that he was coerced into dropping his battery

claim.

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

         AFFIRMED.




                                            3                                     13-35764